Case 20-65889-pmb     Doc 27    Filed 09/24/20 Entered 09/24/20 15:04:36           Desc Main
                                Document Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: September 24, 2020
                                                  ________________________________
                                                              Paul Baisier
                                                      U.S. Bankruptcy Court Judge

 _______________________________________________________________




                   IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 IN RE:                                             CASE NO. 20-65889-pmb

 ANGELA M. MORGAN,                                  CHAPTER: 7
           Debtor.
                                                    JUDGE: HONORABLE PAUL BAISIER
 U.S. BANK NATIONAL ASSOCIATION, AS
 SUCCESSOR IN INTEREST TO BANK OF
 AMERICA NATIONAL ASSOCIATION,
 SUCCESSOR BY MERGER TO LASALLE
 BANK NATIONAL ASSOCIATION, AS
 TRUSTEE FOR GSAMP TRUST 2006-HE8,
 MORTGAGE PASS-THROUGH                              CONTESTED MATTER
 CERTIFICATES, SERIES 2006-HE8,
            Movant,
 v.

 ANGELA M. MORGAN, Debtor,
 S. GREGORY HAYS, Trustee,
           Respondent(s).

            ORDER GRANTING MOTION FOR RELIEF FROM STAY (#21)

      The above styled Motion filed, July 31, 2020 (Docket No. 21) was called for hearing on
Case 20-65889-pmb        Doc 27    Filed 09/24/20 Entered 09/24/20 15:04:36       Desc Main
                                   Document Page 2 of 3


September 14, 2020 upon Notice of Hearing to each of the above-captioned parties in

interest. The Motion was heard by the Court. Presented were Debtor’s counsel, Howard Jay

Kent who opposed the Motion and Bryce Noel, attorney for Movant. Upon consideration of

the record and the argument of the parties;

       IT IS HEREBY ORDERED that the 11 USC §362(a) automatic stay is modified

for Movant herein, its successors and assigns, regarding the real property commonly known as

1849 Oakmont Drive NW, Atlanta, Georgia 30314.

       FURTHER ORDERED that Movant, its successors and assigns, may assert its

rights, including, but not limited to, the institution and completion of foreclosure

proceedings, the collection of reasonable fees, and may assert all of its respective rights

and remedies under applicable law, as to its collateral.

       FURTHER ORDERED that upon completion of any foreclosure sale, any funds which

may be in excess of the amount due to Movant and to any subordinate lienholder(s) properly

entitled to receive proceeds under applicable State law, shall be paid to the Trustee for the

benefit of the Estate.

       FURTHER ORDERED that the provisions of Bankruptcy Rule 4001(a)(3) are

NOT waived.

                                    [END OF DOCUMENT]

PREPARED AND PRESENTED BY:


 /s/ Bryce Noel
 Bryce Noel, Bar No.: 620796
 Attorney for Movant
 Aldridge Pite, LLP
 3575 Piedmont Road, N.E., Suite 500
 Atlanta, GA 30305
 Phone: (404) 994-7400
 Fax: (619) 590-1385
 Email: BNoel@aldridgepite.com
Case 20-65889-pmb       Doc 27   Filed 09/24/20 Entered 09/24/20 15:04:36   Desc Main
                                 Document Page 3 of 3



                                  DISTRIBUTION LIST

Angela M. Morgan
51 Church Road
Stockbridge, GA 30281


Howard Jay Kent
The Kent Law Firm
Suite 600
3355 Lenox Road, NE
Atlanta, GA 30326


S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305

ALDRIDGE PITE, LLP
Fifteen Piedmont Center
3575 Piedmont Road, N.E., Suite 500
Atlanta, GA 30305
